Citation Nr: 1616567	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent since September 1, 2010 for left knee patellofemoral syndrome.

2. Entitlement to a disability rating in excess of 20 percent for right shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1991 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

It was last before the Board in February 2015, when the Board denied a disability rating in excess of 10 percent for left knee patellofemoral syndrome and remanded entitlement to a disability rating in excess of 20 percent for right shoulder strain.

The Veteran appealed the Board's February 2015 denial of a higher rating for left knee patellofemoral syndrome to the United States Court of Appeals for Veterans Claims (Court).  By Order dated February 2015, the Court vacated the Board's denial of a higher rating as of September 1, 2010 and remanded the matter to the Board for compliance with the instructions included in the February 2015 Joint Motion for Partial Remand (JMPR) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The February 2015 JMPR, endorsed by the Court, noted the Board erred in relying on VA examination reports that did not discuss functional loss, including during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The September 2010 and September 2014 VA 

examination reports did not fully discuss these findings; therefore, they must be viewed as inadequate because they are incomplete.  See 38 C.F.R. § 3.310.  A March 2016 VA examination also did not fully discuss any functional loss, including during flare-ups.  As such, a new VA examination is needed.

Further, the Veteran was most recently afforded April 2015 and March 2016 VA examinations for his right shoulder strain.  These examinations did not comment on functional loss during flare-ups, so they are also inadequate.  See id.  A new right shoulder examination is needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the left knee patellofemoral syndrome and right shoulder strain on appeal; this specifically includes VA treatment records from the Dorn VA Medical Center and the Florence, South Carolina Community Based Outpatient Clinic from March 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA knee evaluation of the Veteran to ascertain the current nature and severity of his service-connected left knee patellofemoral syndrome.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left knee disability, noting their frequency and severity.  The examiners should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA shoulder evaluation of the Veteran to ascertain the current nature and severity of his service-connected right shoulder strain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's right shoulder disability, noting their frequency and severity.  The examiners should also address whether there is any additional functional loss during flare-ups.  Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




